 F & F CONSTRUCTION CO.F & F Construction Co., Inc. and Ronald Barker,d/b/a R. L. Barker Construction Company andLocal Union 120, Laborers International Unionof North America. Cases 25-CA-8627, 25-CA-7132, and 25-CA-815620 March 1984SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 5 May 1978 the Board issued a Decision andOrder1in which it directed, inter alia, that Re-spondent F & F Construction Co., Inc. (herein F &F) its officers, agents, successors, and assigns, makecertain employees whole for any loss of pay theymay have suffered as a result of the Respondent'sunfair labor practices in violation of Section 8(a)(3)and (5) of the National Labor Relations Act. On 28April 1979 the United States Court of Appeals forthe Seventh Circuit entered its judgment enforcingthe Board Order.2On 7 November 1980 the Re-gional Director for Region 25 issued a backpayspecification. On 18 May 1981 the Regional Direc-tor amended the backpay specification to nameRoland Barker, d/b/a R. L. Barker ConstructionCompany (herein Barker d/b/a) as an alleged alterego of Respondent F & F. On 8 July 1982 theBoard issued a Supplemental Decision and Order3which concluded that Barker d/b/a was the alterego of F & F and directed both F & F and Barkerd/b/a to pay to certain employees the backpaycomputed therein.On 27 September 1983 counsel for the GeneralCounsel filed with the Board a document styled"Motion to Join Party." In it the General Counselalleged that R. L. Barker Construction Co., Inc.(herein Barker Inc.) is the further disguised con-tinuation of Respondent F & F and moved theBoard for summary judgment that Barker Inc. isthe second alter ego of the Respondent.4In addi-tion, the General Counsel moved the Board toissue an appropriate amended order requiringBarker Inc. to comply with the obligation imposedon F & F and Barker d/b/a to pay backpay to cer-tain employees of F & F Barker Inc. did notoppose the motion.'F & F Construction Co., 235 NLRB 1440.' NLRB v. F & F Construction Co., enfd. mem. 601 F.2d 595.3 F & F Construction Ca. Inc, and Roland Barker d/b/a R. L BarkerConstruction Company, 262 NLRB 735. The case caption was amended toinclude Roland Barker d/b/a as a Respondent.4 In support of his allegation, counsel for the General Counsel attachedto the motion records of a bankruptcy proceeding in which the judgeconsolidated the petitions of Barker d/b/a and Barker Inc.269 NLRB No. 64On 5 October 1983 the Board issued an ordertransferring proceeding to the Board and a Noticeto Show Cause why the General Counsel's Motionfor Summary Judgment should not be granted.Barker Inc. has not filed a response to the Noticeto Show Cause.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on the Motion for Summary JudgmentBarker Inc. was duly served with the Motion toJoin Party to which it could have filed a response.It chose not to do so. The Notice to Show Causereiterates the allegations in the General Counsel'sMotion for Summary Judgment and specifically re-quests that Barker Inc. file a written reply with theBoard within 14 days setting forth reasons whysummary judgment should not be granted. BarkerInc. has not complied with this requirement.We find that Barker Inc. has been given ade-quate notice of the proceedings against it.5 SinceBarker Inc. has made no effort to respond to theGeneral Counsel's allegations or explain its failureto do so, we find that Barker Inc. has admitted theallegations in the motion to be true and that thereare no matters in issue requiring a hearing. Accord-ingly, we grant the General Counsel's Motion forSummary Judgment.8On the basis of the motion and the entire recordin this case, the Board makes the followingFINDINGS OF FACTR. L. Barker Construction Co., Inc. was incor-porated under the laws of Indiana on 1 July 1982.Since on or about that date the corporation hasmaintained an office at 1565 East Main Street,Brownsburg, Indiana, where it is engaged mainlyin construction work. It operates from the samebusiness office as formerly occupied by RespondentF & F and later by Barker d/b/a. Roland Barker,the president of F & F and the sole proprietor ofBarker d/b/a, is now the president, only director,and sole shareholder of Barker Inc. Barker Inc.' It is well settled that liability for backpay may be imposed on a partyto a supplemental proceeding even though it had not been a party to theproceeding in which the unfair labor practices were found. See Southeast-ern Envelope Co., 246 NLRB 423 (1979). The Board's Rules do not ex-pressly provide a procedure for pleading derivative liability at the com-pliance stage of a proceeding. We have found the General Counsel'smotion to be adequate for this purpose but the preferred procedurewould be to serve the allegations in the form of an amended backpayspecification and notice of hearing.' In granting the General Counsel's Motion for Summary JudgmentChairman Dotson specifically relies on the total failure of the Respondentto contest the General Counsel's factual allegations or legal conclusions.Thus, the Chairman regards this proceeding as essentially a default judg-ment which is without precedential value.287 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdoes the same work as Barker d/b/a and has ac-ceded to the contract terms between Barker d/b/aand its principal customer, Indiana Bell Telephone.The equipment now used by Barker Inc. is thesame as that used by Barker d/b/a. Ownership ofthe equipment was transferred to Barker Inc. fromRoland Barker immediately before Barker Inc. wasincorporated. The employees of Barker d/b/a nowwork for Barker Inc. Their wages and fringe bene-fits have remained unchanged.From the foregoing it is clear that Barker Inc. ismerely the continuation in corporate form of alterego Barker d/b/a. Roland Barker has perpetuatedessentially the same operation first as F & F Con-struction Co., Inc., then as a sole proprietorshipand now as R. L. Barker Construction Co., Inc.We therefore conclude that R. L. Barker Construc-tion Co., Inc. is the second alter ego of RespondentF & F, jointly and severally liable with F & F andBarker d/b/a to make employees whole for loss ofpay suffered as a result of F & F's unfair laborpractices.ORDERThe National Labor Relations Board herebyorders that Respondent R. L. Barker ConstructionCo., Inc., its officers, agents, successors, and as-signs, be jointly and severally liable with the Re-spondent F & F Construction Co., Inc. and RolandBarker, an Individual and d/b/a R. L. Barker Con-struction Company, their officers, agents, succes-sors, and assigns, for the backpay due certain em-ployees as computed in the Board's SupplementalDecision and Order in this proceeding (262 NLRB735 (1982)).288